


HARRIS & GILLESPIE CPA’S, PLLC

CERTIFIED PUBLIC ACCOUNTANT’S

3901 STONE WAY N., SUITE 202

SEATTLE, WA  98103

206.547.6050




August 19, 2014




United States Securities and Exchange Commission

Mail Stop 11-3

450 Fifth Street, N.W.

Washington D.C. 20549




Re:  Overtech Corp.




Dear Sirs/Madams:




The undersigned Harris & Gillespie CPA’s, PLLC  previously acted as independent
accountants to audit the financial statements of Overtech Corp. We are no longer
acting as independent accountants to the Company.




This letter will confirm that we have read Overtech Corp’s statements included
under Item 4 of its Form 8-K, and we agree with such statements as they relate
to us.




We hereby consent to the filing of this letter as an exhibit to the foregoing
report on Form 8-K.




Very truly,







/S/ HARIS & GILLESPIE CPA’S, PLLC






